Case
Case4:93-cr-00082-JRH-CLR
     4:91-cr-00176-LGW-CLR Document
                            Document1002-1 Filed09/28/20
                                     1580 Filed  10/02/20 Page
                                                          Page11of
                                                                 of55
Case
Case4:93-cr-00082-JRH-CLR
     4:91-cr-00176-LGW-CLR Document
                            Document1002-1 Filed09/28/20
                                     1580 Filed  10/02/20 Page
                                                          Page22of
                                                                 of55
Case
Case4:93-cr-00082-JRH-CLR
     4:91-cr-00176-LGW-CLR Document
                            Document1002-1 Filed09/28/20
                                     1580 Filed  10/02/20 Page
                                                          Page33of
                                                                 of55
Case
Case4:93-cr-00082-JRH-CLR
     4:91-cr-00176-LGW-CLR Document
                            Document1002-1 Filed09/28/20
                                     1580 Filed  10/02/20 Page
                                                          Page44of
                                                                 of55
Case
Case4:93-cr-00082-JRH-CLR
     4:91-cr-00176-LGW-CLR Document
                            Document1002-1 Filed09/28/20
                                     1580 Filed  10/02/20 Page
                                                          Page55of
                                                                 of55
